Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 are pending and are presented for this examination.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/18/2013 and 10/17/2012 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the sintered carbon-based mold" in line 10 of step (f).  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the geometric shape” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the coper article" in line 12 of step (g).  There is insufficient antecedent basis for this limitation in the claim.
As a result of rejected claim 1, all dependent claims are also rejected under the same statue.
Claim Interpretations
Instant claim 1 step (g) is considered optional step due to term “optionally”.   Hence, such step is not given patentable distinction over prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tang (CN103046088A) in view of Rippere (US 3,994,785) and Lu (CN104818503).
As for claim 1, Tang discloses a manufacturing method of micro-nan composite porous copper surface structure by electro-deposition comprising:
Forming a mixture consisting of H2SO4 and CuSO4 aqueous solution wherein the copper is the donor as the electro-deposition solution (paragraph [0008])
Performing electro-deposition by subjecting the solution to electrolysis to form nano dendritic crystal structure (Figure 2 and paragraph [0021]) wherein both anode and cathode are made of red copper (paragraphs [0009][0036]) 
Harvesting the dendrite crystals of copper from the bottom of the solution (paragraph [0038] and Figure 2 illustrates copper crystal grows from the bottom of substrate 7)
Heating the porous copper surface structure under H2 gas (paragraph [0040])
Cooling the porous copper surface structure at room temperature to room temperature would be expected.
Hence, Tang discloses instant claimed steps (a), (b) and (c).
Tang does not expressly disclose instant claimed steps (d) , (e) and (f).
Regarding claimed step d), Rippere discloses electrolytic method for production of high density copper powder with similar process steps of Tang.  Rippere expressly discloses pressure molding of desired shaped using the produced copper powder so as to minimize surface oxidation, faster compaction, less container, storage and shipping space required. (Col 15 lines 25-38)   That is, Rippere teaches instant claimed step (d).
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply pressure molding of Rippere, in the process of Tang for the benefit of minimizing surface oxidation, faster compaction, less container, storage and shipping space required.
Regarding claimed step e), Lu discloses a three-dimensional network structure porous copper with similar process steps of Tang.   Lu expressly discloses vacuum annealing treatment after electrodepositing porous copper by keeping the temperature at 300-500 0C for 30-120 minutes to eliminate the inner stress generated in the heating process to ensure the integrity of the surface of copper structure. (Page 2 last paragraph bridging first paragraph of page 3).   Since 300-500 C is equivalent to 572-932 F, Lu’s vacuum annealing temperature at 572-932 F and time 30-120 minutes both overlap instant claimed 600 F for about 15-60 minutes.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to vacuum annealing porous copper at temperature and time as disclosed by Lu, in the process of Tang in view of Rippere in order to eliminate the inner stress generated in the heating process.
Hence, combined Rippere and Lu would have suggested instant claimed steps d) and e) and f).
As for claim 3, Figure 2 (c) of Tang (Page 7) discloses dendrite crystal of copper forms as strands extending outward from substrate (7) and cathode (4).
As for claim 4,  since cathode is connected to electro-deposition power (paragraph [0011]), the copper dendrite crystal is expected to fall off the cathode and sink to the bottom of the solution as illustrated in Figure 2 (a) through (c) .
As for claim 5, combined Rippere and Lu would have suggested the mod is not a carbon based mold and the pressing and molding step is carried out in vacuum.
As for claim 6,  Tang discloses electro-deposition step uses direct current power supply. (paragraph [0011])

Claims 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tang in view of Rippere and Lu as applied to claim 1, and further in view of Eamon (US 5,820,653).
 As for claims 11-12, neither Tang, Rippere or Lu discloses pressing the dendrite crystal into a disk shape.
Eamon disclose a method of making copper article by electro-deposition.  Step (H) is molding said copper power to form a shaped copper article. (Abstract last two lines)
Figures 35-36 discloses a disk shape as copper article shape and Eamon expressly discloses the copper article can have any shape in according to various application. (Col 13 lines 35-65)
Hence, it would have been obvious to one skill in the art, at the time the invention is made to press the dendrite crystal into a disk shape in according to various application as disclosed by Eamon, in the process of Tang in view of Rippere and Lu with expected success.
As for claim 12, Eamon expressly discloses cross section of the copper article can be between 0.2-3 inch (which is equivalent to 0.5-7.6 cm) (Col 13 lines 25-30) and copper tubing and copper pipe of any diameter and thickness can be made.   Hence, Eamon suggests diameter and thickness can be within the claimed ranges.
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tang in view of Rippere and Lu as applied to claim 1, and further in view of Choi (NPL document: “Production of ultrahigh purity copper using waster copper nitrate solution”).
As for claim 2, it is noted Tang discloses CuSO4 solution but not copper nitrate as claimed.
Choi discloses production of ultrahigh purity copper by electrolysis using copper nitrate solution as electrolyte solution.  Choi expressly discloses copper nitrate or copper sulfate solution as the electrolyte to recover copper by electrolysis is well known in the art. (Page 148 paragraph 1 last two lines)   That is, Choi discloses copper nitrate and copper sulfate solution are functional equivalent electrolyte to recover copper.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to replace copper sulfate with functional equivalent electrolyte of copper nitrate as disclosed by Choi, in the process of Tang in view of Rippere and Lu with expected success.
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tang in view of Rippere and Lu as applied to claim 1, and further in view of Devaraj (NPL document: “Pulsed electrodeposition of copper”).
As for claim 9, Tang disclose electrodeposition by direct current but does not disclose electrodeposition by pulsed deposition.
Devaraj discloses pulsed electrodeposition of copper and expressly concluded that compared to direct current deposition,  pulsed plating improved the hardness of copper deposited from a copper sulfate bath and reduced the porosity level of copper deposition.  (Conclusion paragraph of Page 78)
Hence, it would have been obvious to one skill in the art, at the time the invention is made to replace direct current of Tang with pulsed electrodeposition of Devaraj for the benefit of improved hardness and reduced porosity of copper deposition. 
 Allowable Subject Matter
Claims 7-8, 10 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7-8, 10 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733